DETAILED ACTION

This Office Action is a response to an application filed on 09/02/2020, in which claims 1-26 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-16, 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun (US 2020/0366900 A1).

Regarding claim 1, Jun discloses: An encoder which encodes a video (see paragraph 124), comprising: 
Circuitry (see paragraph 124 and 583); and 
memory (see paragraph 124 and 583), 
wherein using the memory (see paragraph 124), the circuitry: 
obtains a prediction image of a current block to be encoded included in the video by one of intra prediction and inter prediction (see paragraph 124); 
generates a difference between an image of the current block and the prediction image as a prediction error signal of the current block (see paragraph 129); 
selects a transform basis to be used to transform the prediction error signal from among a plurality of transform bases (see paragraph 218-219 and 553-555); 
generates a transform coefficient signal of the current block by transforming the prediction error signal using the transform basis (see paragraph 553); 
encodes the transform coefficient signal (see paragraph 555); and 
encodes an index value associated with the transform basis among a plurality of index values associated with the plurality of transform bases in a common correspondence relationship between when the prediction image is obtained by intra prediction and when the prediction image is obtained by inter prediction (see paragraph 555-556)
Regarding claim 2, Jun discloses: The encoder according to claim 1, 
wherein the circuitry: 
determines whether a predetermined transform basis is to be used (see Jun, paragraph 556); 
transforms the prediction error signal using the predetermined transform basis when it is determined that the predetermined transform basis is to be used (see Jun, paragraph 553 and 555); 
selects the transform basis to be used to transform the prediction error signal from among the plurality of transform bases (see Jun, paragraph 555 and table 1), and transforms the prediction error signal using the transform basis (see Jun, paragraph 553), when it is determined that the predetermined transform basis is not to be used (see Jun, paragraph 555, adaptively using a transform type); and 
encodes a control value indicating whether the predetermined transform basis is to be used (see Jun, paragraph 556). 
Regarding claim 3, Jun discloses: The encoder according to claim 2, 
wherein the circuitry: 
determines whether the predetermined transform basis is to be used as both a transform basis in a horizontal direction and a transform basis in a vertical direction (see Jun, paragraph 553); 
transforms the prediction error signal using the predetermined transform basis as both the transform basis in the horizontal direction and the transform basis in the vertical direction when it is determined that the predetermined transform basis is to be (see Jun, paragraph 555); and 
selects the transform basis in the horizontal direction and the transform basis in the vertical direction from among the plurality of transform bases (see Jun, paragraph 555), and transforms the prediction error signal using the transform basis in the horizontal direction and the transform basis in the vertical direction (see Jun, paragraph 553) when it is determined that the predetermined transform basis is not to be used as either of the transform basis in the horizontal direction and the transform basis in the vertical direction (see Jun, paragraph 555). 
Regarding claim 4, Jun discloses: The encoder according to claim 1, 
wherein an index value associated with discrete sine transform (DST) included in the plurality of transform bases among the plurality of index values is smaller than an index value associated with discrete cosine transform (DCT) included in the plurality of transform bases among the plurality of index values (see table 1). 
Regarding claim 5, Jun discloses: The encoder according to claim 1, 
wherein the circuitry: 
determines whether discrete cosine transform type-II (DCT2) is to be used (see Jun, paragraph 553); 
transforms the prediction error signal using DCT2 when it is determined that DCT2 is to be used (see Jun, paragraph 553); 
(see Jun, paragraph 555), and transforms the prediction error signal using the transform basis, when it is determined that DCT2 is not to be used (see Jun, paragraph 556); and 
encodes a control value indicating whether DCT2 is to be used (see Jun, paragraph 556). 
Regarding claim 6, Jun discloses: The encoder according to claim 5, 
wherein the plurality of transform bases includes at least one of discrete cosine transform type-IV (DCT4) and discrete sine transform type-IV (DST4) (see Jun, paragraph 555). 
Regarding claim 7, Jun discloses: The encoder according to claim 6, 
wherein the plurality of transform bases includes both DCT4 and DST4 (see Jun, paragraph 555), and 
an index value associated with DST4 included in the plurality of transform bases among the plurality of index values is smaller than an index value associated with DCT4 included in the plurality of transform bases among the plurality of index values (see Jun, paragraph 555 and table 1). 
Regarding claim 10, Jun discloses: The encoder according to claim 6, 
(see Jun, paragraph 553 and 556), and 
the first arithmetic circuit includes a third arithmetic circuit which performs a DCT2 operation of a size which is a half of the predetermined size, and a fourth arithmetic circuit which performs a DCT4 operation of a size which is a half of the predetermined size (see Jun, paragraph 556 and Fig. 7). 
Regarding claim 11, Jun discloses: The encoder according to claim 10, 
wherein the plurality of transform bases includes DCT4 (see Jun, paragraph 555), and 
the prediction error signal is to be input to the second arithmetic circuit when the current block has the predetermined size and DCT4 is used to transform the prediction error signal (see Jun, paragraph 555-556). 
Regarding claims 13-19 and 22-23, claims 13-19 and 22-23 are drawn to a decoder having limitations similar to the encoder claimed in claims 1-7 and 10-11 

Regarding claims 25 and 26, claims 25 and 16 are drawn to a method having limitations similar to the encoder claimed in claim 1 treated in the above rejections. Therefore, method claims 25 and 26 correspond to encoder claim 1 and are rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9, 12, 20-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (US 2020/0366900 A1) in view of Naser (US 2021/0160498 A1).

Regarding claim 8, Jun discloses: The encoder according to claim 6, 
wherein the plurality of transform bases includes both DCT4 and DST4 (see Jun, paragraph 555), but does not disclose: the circuitry inverts a sign of a part of the prediction error signal, and transforms, using DCT4, the prediction error signal having 
However, Naser from the same or similar endeavor discloses: the circuitry inverts a sign of a part of the prediction error signal, and transforms, using DCT4, the prediction error signal having the part whose sign has been inverted, when the prediction error signal is transformed using DST4 (see Naser, paragraph 106-107). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “the circuitry inverts a sign of a part of the prediction error signal, and transforms, using DCT4, the prediction error signal having the part whose sign has been inverted, when the prediction error signal is transformed using DST4” as taught by Naser in the encoder taught by June to enable high flexibility in the transform design that can potentially improve the coding efficiency (see Naser, paragraph 52).

Regarding claim 9, the combination of Jun and Naser discloses: The encoder according to claim 8, 
wherein the part of the prediction error signal is either a plurality of even-numbered prediction error values among a plurality of prediction error values included in the prediction error signal or a plurality of odd-numbered prediction error values among the plurality of prediction error values included in the prediction error signal (see Naser, paragraph 106-107). 

Regarding claim 12, Jun discloses: The encoder according to claim 10, 
wherein the plurality of transform bases includes DST 4 (see Jun, paragraph 555), and 
a sign of a part of the prediction error signal is inverted and the prediction error signal having the part whose sign has been inverted is input to the second arithmetic circuit (see Naser, paragraph 106-107), when the current block has the predetermined size and DST4 is used to transform the prediction error signal (see Jun, paragraph 555-556)
Regarding claims 20-21 and 24, claims 20-21 and 24 are drawn to a decoder having limitations similar to the encoder claimed in claims 8-9 and 12 treated in the above rejections. Therefore, decoder claims 20-21 and 24 correspond to encoder claims 8-9 and 12 and are rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MARYAM A NASRI/Primary Examiner, Art Unit 2483